Title: From John Adams to John Marshall, 21 November 1800
From: Adams, John
To: Marshall, John



Washington Nov. 21st 1800

The President presents his kind regards to Gen Marshall, & requests the favor of him to look into the dispatches of Gen. Pinckney, which gave an account of his rejection by the Executive directory & of Mr. Barras’s speech to Mr. Monroe on his taking leave & mark the day when that news was first received. It must have been in the month of march 1797. The President wishes to be furnished with this date as exactly as may be.
